UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7647


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

EDWARD CHARLES HUNTER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (4:04-cr-00122-WDK-JEB-1)


Submitted:    March 23, 2009                 Decided:   April 3, 2009


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edward Charles Hunter, Appellant Pro Se. Timothy Richard Murphy,
Special   Assistant  United   States  Attorney,  Newport   News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Edward    Charles    Hunter             appeals    the   district       court’s

order    granting      his    motion    for       a    sentence    reduction         under   18

U.S.C.    § 3582(c)(2)        (2006),    but          refusing    to   grant     a    further

reduction and refusing to appoint counsel.                        We have reviewed the

record and find no reversible error.                      Accordingly, we affirm for

the reasons stated by the district court.                              United States v.

Hunter, No. 4:04-cr-00122-WDK-JEB-1 (E.D. Va. filed July 8, 2008

&   entered    July     10,    2008).         We       dispense    with   oral       argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                     AFFIRMED




                                              2